Title: To George Washington from John Sinclair, 21 February 1797
From: Sinclair, John
To: Washington, George


                        Whitehall 21st
                                February 1797
                            
                        
                        
                            Resolved That the thanks of this Board be given, to His Excellency George Washington, for
                            his obliging Communications respecting Manures and Vegetation.
                        
                            John Sinclair
                            President.
                            
                        
                    